       Case 2:19-cv-00050-LGW-BWC Document 14 Filed 05/31/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION

 THE GLYNN ENVIRONMENTAL
 COALITION, INC. AND CENTER FOR A
 SUSTAINABLE COAST, INC.,

         Plaintiffs,
                                                  CIVIL ACTION NO. 2:19-CV-00050-LGW-
 v.                                                             BWC

 SEA ISLAND ACQUISITION, LLC,

         Defendant.


      DEFENDANT’S NOTICE OF INTENT TO FILE A RESPONSE TO PLAINTIFFS’
          OPPOSITION TO DEFENDANT’S MOTION TO STAY DISCOVERY


        Sea Island Acquisition, LLC, in accordance with Southern District of Georgia Local Rule

7.6, hereby notifies the Clerk of this Court that it intends to file a reply brief to Plaintiffs’

response in opposition to Defendant’s motion to stay discovery. (Doc. 13 and Doc. 10.)

        Respectfully submitted this 31st day of May, 2019.

                                                 HALL BOOTH SMITH, P.C.


                                                 /s/ James B. Durham
3528 Darien Highway, Suite 300                   JAMES B. DURHAM
Brunswick, Georgia 31525                         Georgia Bar No. 235526
Phone: (912) 554-0093                            Attorney for Defendant
Fax: (912) 554-1973                              Sea Island Acquisition, LLC
Email: jdurham@hallboothsmith.com
      Case 2:19-cv-00050-LGW-BWC Document 14 Filed 05/31/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing Defendant’s Notice of Intent to

File a Response to Plaintiffs’ Opposition to Defendant’s Motion to Stay Discovery with the

Clerk of Court for the United States District Court for the Southern District of Georgia,

Brunswick Division, by using the CM/ECF system which will send notification of such

electronic filing to the following:

                                       E. Righton J. Lewis
                                      BUTLER SNOW, LLP
                                 1170 Peachtree St. NE, Suite 1900
                                      Atlanta, Georgia 30309

       This 31st day of May, 2019.

                                                 HALL BOOTH SMITH, P.C.


                                                 /s/ James B. Durham
3528 Darien Highway, Suite 300                   JAMES B. DURHAM
Brunswick, Georgia 31525                         Georgia Bar No. 235526
Phone: (912) 554-0093                            Attorney for Defendant
Fax: (912) 554-1973                              Sea Island Acquisition, LLC
Email: jdurham@hallboothsmith.com




                                                2
